An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

5mm: Cwm
OF

NEVADA

[a] 1947,». 

ﬂ

IN THE SUPREME COURT OF THE STATE OF NEVADA



 

CHRISTOPHER W'HITTON, N0. 691 1 1

I Partitions?“ " . .
vs. ‘
THE STATE OF NEVADA, F a i E D
Res ancient. g m, DEC 1 l7 2015

 

ORDER DENYING PETITION

This is a pro se petition for a writ of mandamus. Petitisner

 

 

~ challenges criminal proceedings pending in the district caurt. We have

 

reviewed the documents submitted in this matten and without deciding

upon the merits of any claims raised therein, we decline to exercise

original jurisdictien in this matter. See NR8 34.160; NR8 34.170.

‘ Petitioner is represented by counsel in the prnceedings in the district court

I

and should proceed by and through his counsel». Accerding‘ly, we
ORDER, the petition DE IED.

 

 

,J.

H‘bku ' J.
Pickering

cc: Eighth Judicial District Court, Department 25
Christopher Whit;th ‘
Law Ofﬁce of Betsy Allen
Attorney General/Carson City
Clark Cnunty District Attorney
W Eighth District Cnurt Clerk

 

! Gibbons